Case 1:21-mc-00141-CFC Document 1-7 Filed 04/19/21 Page 1 of 35 PageID #: 173




                  EXHIBIT F
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                        Document
                              Filed1-7
                                    07/31/20
                                        Filed 04/19/21
                                               Entered 07/31/20
                                                       Page 2 of00:24:57
                                                                 35 PageIDDesc
                                                                           #: 174
                            Exhibit 3 Page 2 of 35



                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


In re                                                             Chapter 11

BESTWALL LLC,1                                                    Case No. 17-31795 (LTB)
                                Debtor.



                          DECLARATION OF CHARLES E. BATES, PHD

        Charles E. Bates, PhD, deposes and states as follows:

        1.       I am the Chairman of Bates White, LLC (“Bates White”), which maintains offices

at 2001 K Street NW, North Building, Suite 500, Washington, DC 20006.

        2.       I am duly authorized to make this Declaration as a consultant for Bestwall LLC

(“Bestwall” or the “Debtor”) in this case. I make this Declaration at the request of the Debtor’s

counsel regarding the need and usefulness of the information requested in Debtor’s Motion for

Order Pursuant to Bankruptcy Rule 2004 Directing Submission of Personal Injury

Questionnaires by Pending Mesothelioma Claimants (the “PIQ Motion”) and in Debtor’s Motion

for Bankruptcy Rule 2004 Examination of Asbestos Trusts (the “Trust Discovery Motion”). In

particular, I explain the need for the requested information to prepare a reliable estimate of

Bestwall’s legal liability for mesothelioma claims; assess whether Bestwall’s pre-petition

settlements and resolutions of mesothelioma claims in the tort system represented its liability for

such claims and can be extrapolated to estimate the Debtor’s liability for current and future

claims; provide support to the Debtor in designing Trust Distribution Procedures (“TDPs”) that




1
        The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
        133 Peachtree Street, N.E., Atlanta, Georgia 30303.
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                        Document
                              Filed1-7
                                    07/31/20
                                        Filed 04/19/21
                                               Entered 07/31/20
                                                       Page 3 of00:24:57
                                                                 35 PageIDDesc
                                                                           #: 175
                            Exhibit 3 Page 3 of 35



will provide payments to claimants that cover Bestwall’s share of any liability for current and

future mesothelioma claims; and evaluate payments to claimants based on the distribution

procedures that accompany the plan of reorganization proposed by the Asbestos Claimants’

Committee (“ACC”) and the Future Claimants’ Representative (“FCR”).

       3.      In my declaration filed on June 19, 2020 regarding Bestwall’s estimation motion

(Doc. No. 1207-1) (the Estimation Declaration), I discussed the information needed to prepare a

reliable estimate of Bestwall’s legal liability. Rather than repeating that testimony here, I have

attached a copy of the Estimation Declaration (Exhibit A), and incorporate my statements in that

declaration into this one.

       4.      In this Declaration, I first provide some basic background on a legal liability

estimate for purposes of providing context with respect to the need for the information. Second,

I describe certain additional information regarding the need for the information sought in the PIQ

Motion. Finally, I describe certain additional information regarding the need for the information

sought in the Trust Discovery Motion.

I. Qualifications

       5.      A detailed description of Bates White’s and my experience and expertise is

contained in my Estimation Declaration and November 2, 2017 Declaration, attached as Exhibit

A to the Debtor’s Ex Parte Application of the Debtor for an Order Authorizing It to Retain and

Employ Bates White, LLC as Asbestos Consultants as of the Petition Date.2 In addition, a

complete and updated copy of my curriculum vitae is attached to my Estimation Declaration as

Exhibit 1.


2
       Ex Parte Application of the Debtor for an Order Authorizing It to Retain and Employ Bates White, LLC as
       Asbestos Consultants as of the Petition Date, Nov. 2, 2017, Doc. 29, pp. 11–26.




                                                     -2-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                        Document
                              Filed1-7
                                    07/31/20
                                        Filed 04/19/21
                                               Entered 07/31/20
                                                       Page 4 of00:24:57
                                                                 35 PageIDDesc
                                                                           #: 176
                            Exhibit 3 Page 4 of 35



       6.      This Court issued an Ex Parte Order Authorizing the Debtor to Retain and

Employ Bates White, LLC as Asbestos Consultants as of the Petition Date.3

II. Overview

       7.      In my Estimation Declaration, I included a chart (p. 3) depicting the components

of a legal liability estimate, including the factors that bear on the estimate. I then described

specific categories of information needed to prepare a reliable estimate (pp. 3-9). I will not

repeat that testimony here, but will begin by describing some general principles that support

using a legal liability estimate rather than an estimate based on a defendant’s settlement history

to determine a company’s liability for asbestos claims.

       8.      There are multiple reasons why the amount paid to settle a disputed claim may not

reflect or equate to a defendant’s actual liability for such claim. A company like Bestwall may

spend large amounts of money on settlements when it faces little actual liability. Fundamentally,

such settlements are rooted in the economic differences between defending and prosecuting

asbestos exposure-related lawsuits. It is a well-established principle in the Law and Economics

literature that the amount that a defendant pays and a plaintiff accepts to settle a lawsuit is not a

direct measure of the defendant’s liability.4


3
       Ex Parte Order Authorizing the Debtor to Retain and Employ Bates White, LLC as Asbestos Consultants as
       of the Petition Date, Nov. 2, 2017, Doc. 40.
4
       See, for instance:
       Richard A. Posner, “An Economic Approach to Legal Procedure and Judicial Administration,” Journal of
       Legal Studies 2, no. 2 (1973): 399–458;
       Lucian A. Bebchuk, “Litigation and Settlement Under Imperfect Information,” RAND Journal of
       Economics 15, no. 3 (1984): 404–15;
       George L. Priest and Benjamin Klein, “The Selection of Disputes for Litigation,” Journal of Legal Studies
       13, no. 1 (1984): 1–55;
       David Rosenberg and Steven Shavell, “A Model in which Suits Are Brought for Their Nuisance Value,”
       International Review of Law and Economics 5 (1985): 3–13;
       Lucian A. Bebchuk, “Suing Solely to Extract a Settlement Offer,” Journal of Legal Studies 17 no. 2 (1988):
       437–50;
       Lucian A. Bebchuk, “A New Theory Concerning the Credibility and Success of Threats to Sue,” Journal of
       Legal Studies 25, no. 1 (1996): 1–25.


                                                      -3-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                        Document
                              Filed1-7
                                    07/31/20
                                        Filed 04/19/21
                                               Entered 07/31/20
                                                       Page 5 of00:24:57
                                                                 35 PageIDDesc
                                                                           #: 177
                            Exhibit 3 Page 5 of 35



        9.      Depending on the nature of the litigation, settlements can be lower or higher than

liability. Some situations will lead the parties to settle for an amount less than liability (a

windfall to the defendant and a loss for the plaintiff), while others will lead the parties to settle

for an amount more than the actual liability (a windfall to the plaintiff and a loss for the

defendant).

        10.     Factors that affect the amount that a defendant pays in settlement, other than its

potential liability, include the direct costs of litigation, the potential impact on the defendant’s

reputation, the effect of litigation on the defendant’s finances (stock price, ability to borrow,

etc.), the time and resources that certain employees would have to spend on the process, and the

distraction of management from the main business of the company. The amount that plaintiffs

accept for releasing a defendant from the litigation is also affected by factors other than liability

alone. Plaintiffs’ litigation costs in personal injury claims also matter, though they are structured

differently than defendants’ costs.

        11.     In asbestos litigation, there is a large asymmetry in avoidable costs between the

defendants and the plaintiffs. Mesothelioma plaintiffs typically name over 50 defendants in their

complaints.5 Plaintiff depositions typically include many defense attorneys, but only one lawyer

representing the plaintiff. Because each defendant pays its own costs and defense lawyers

typically bill by the hour, a defendant can avoid all of its future costs by settling with the plaintiff

and leaving the case. In contrast, a plaintiff can only avoid future costs if he settles with the last

defendant standing because whether the case goes to trial against one or multiple defendants has

little effect on the cost the plaintiff will incur from continuing to pursue a claim. This

characteristic of asbestos cases means that defendants have more to save in costs than plaintiffs


5
        Garlock Report, ¶ 123.


                                                  -4-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                        Document
                              Filed1-7
                                    07/31/20
                                        Filed 04/19/21
                                               Entered 07/31/20
                                                       Page 6 of00:24:57
                                                                 35 PageIDDesc
                                                                           #: 178
                            Exhibit 3 Page 6 of 35



by settlement, which means plaintiffs can routinely extract a portion of the defendant’s avoidable

cost savings in settlement.

       12.     Further, there is an additional source of asymmetry between the total expense a

defendant expects to incur and the net recovery a claimant expects to receive from that

defendant. This is because the amounts that claimants recover are net of the contingency rate

that plaintiff law firms charge over the amounts received from defendants. Plaintiff law firms

charge a 30% to 40% contingency rate over recoveries. Therefore, for example, if the defendant

and the claimant agree on a $100 settlement and the plaintiff law firm charges a 40%

contingency rate, the defendant pays $100 for the settlement but the claimant only receives $60.

This means that any additional dollar that increases a settlement amount represents a higher cost

to the defendant than the benefit for the claimant. Thus, for a net payment to the claimant to

reach a certain amount, the defendant has to spend proportionally more. In other words, the

claimant is less sensitive to changes in settlement amounts than the defendant due to the

asymmetry in the structure of defendant payouts and claimant recoveries.

       13.     Another reason that settlement payments may not reflect actual liability is the

effect of withholding plaintiff exposure information, which Bestwall believes it experienced in

cases filed against it starting with the bankruptcy wave of the early 2000s. By withholding

relevant alternative exposure information from a defendant in a particular case, a plaintiff can

effectively increase the amount of the settlement the plaintiff can receive from the defendant.

First, with fewer available co-defendants disclosed, the defendant’s liability share appears higher

than it would if the plaintiff disclosed all sources of exposure, even in jurisdictions in which

several liability apportionment rules. Second, with the most likely contributors to a plaintiff’s

disease out of the case, the likelihood that a remaining defendant in the case will be found liable



                                                 -5-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                        Document
                              Filed1-7
                                    07/31/20
                                        Filed 04/19/21
                                               Entered 07/31/20
                                                       Page 7 of00:24:57
                                                                 35 PageIDDesc
                                                                           #: 179
                            Exhibit 3 Page 7 of 35



appears higher than it would if all exposure sources were disclosed. Third, if a plaintiff does not

willingly disclose all sources of the plaintiff’s asbestos exposure, the defendant must spend more

money trying to find such exposure information through indirect sources. Bestwall’s resolution

history is consistent with this effect, with the increase in the number of cases resolved for large

payments to plaintiffs and the large increase in defense expenses observed after the bankruptcy

wave of the early 2000s.

III. The information sought in the PIQ Motion

       14.     As explained above, Bestwall’s expected liability is distinct from the settlements

it paid historically or would have paid in the absence of bankruptcy. Reliable estimation of

expected liability requires analysis of the various factors relevant to compensatory award share

and likelihood of plaintiff success, as well as the number of claims that could go to trial. For the

reliable estimation of Bestwall’s liability with respect to current claims and for the valuation of

current claims under other contexts such as an extrapolation of settlements or under TDPs, it is

necessary to know the identity and characteristics of such pending claims.

       15.     Based on my experience of working with a large number of asbestos defendants

since the 1990s, asbestos defendants generally do not possess complete and up-to-date

information for most pending claims for several reasons. Discovery may not have been initiated

or completed; information provided by plaintiffs in discovery may not be complete or correct; or

defendants in some cases may not collect certain information about claims and claimants until

such claims resolve. Moreover, as I explain in more detail below, Bestwall has no information at

all for a number of claims that may exist but were not filed against Bestwall before it filed for

bankruptcy protection.




                                                 -6-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                        Document
                              Filed1-7
                                    07/31/20
                                        Filed 04/19/21
                                               Entered 07/31/20
                                                       Page 8 of00:24:57
                                                                 35 PageIDDesc
                                                                           #: 180
                            Exhibit 3 Page 8 of 35



       16.     In my Estimation Declaration, I described the importance of the PIQ information

in determining the number of mesothelioma claims actually pending against Bestwall. The

importance of this information is illustrated by Garlock. As of its petition date, Garlock’s claims

database showed 5,813 “pending” mesothelioma claim records. The PIQ process in that case

revealed that about 2,000 of those 5,813 claim records in fact did not represent pending

mesothelioma claims against Garlock.6 The PIQs established that many claimants had already

resolved their claims through dismissal or settlement; many did not have mesothelioma; many

did not have Garlock exposure; and many had withdrawn or were no longer pursuing claims

against Garlock. Further, of the approximately 3,800 PIQ claimants who still asserted a pending

claim against Garlock, only about 54% described any direct, bystander, or secondary exposure to

Garlock’s asbestos-containing products.7 Similarly, the PIQ process in the Bondex bankruptcy

case revealed that about 1,500 of the 3,500 claims reflected as pending mesothelioma claims in

the Bondex database in fact did not represent pending claims.8

       17.     Based on my experience and analysis of Bestwall’s claims and costs, Bestwall has

incomplete information regarding most unresolved claims in its database. In particular, among

the 5,700 unresolved mesothelioma records in the Bestwall claims database there are about 3,000

records associated with law firms with which Bestwall had agreements, under which Bestwall

paid settlement amounts based on an agreed-upon matrix or resolved groups of claims for

negotiated lump sums without examining individual claims. Historically, approximately 70% of


6
       See Expert Report of Jorge Gallardo-García, PhD, In re Garlock Sealing Technologies LLC, et al., No. 10-
       31607 (Bankr. W.D.N.C. Feb. 15, 2013) (Trial exhibit GST-8004) [hereinafter “Gallardo-García Garlock
       Report”], Exhibit 1 and ¶ 33.
7
       Expert Report of Charles E. Bates, PhD, In re Garlock Sealing Technologies LLC, et al., No. 10-31607
       (Bankr. W.D.N.C. Feb. 15, 2013) (Trial exhibit GST-0996) [hereinafter “Garlock Report”], Exhibit 46.
8
       Expert Report of Charles H. Mullin, PhD, In re Specialty Products Holding Corp. et al., No. 10-11780
       (Bankr. D. Del. Aug. 15, 2012), Doc 3473-5, pp. 22–23.


                                                     -7-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                        Document
                              Filed1-7
                                    07/31/20
                                        Filed 04/19/21
                                               Entered 07/31/20
                                                       Page 9 of00:24:57
                                                                 35 PageIDDesc
                                                                           #: 181
                            Exhibit 3 Page 9 of 35



the mesothelioma claims Bestwall paid to settle after 2010 were resolved through these kinds of

agreements. Bestwall entered into these arrangements to avoid the cost of going through

discovery and gathering information to resolve the claims on a piecemeal basis. Instead,

Bestwall incurred on average less than $3,000 in defense costs in connection with mesothelioma

claims brought against it by these firms before resolving them as part of such agreements. As a

result, Bestwall likely has little information about those 3,000 claims. Further, there are more

than 600 mesothelioma unresolved records in Bestwall’s claims database filed within the six

months prior to Bestwall’s Petition Date. Bestwall likely has little information about those

claims, as the litigation process for such claims had just begun when Bestwall filed for

bankruptcy protection.

       18.     The second group of potentially pending mesothelioma claims are those not

identified as such in Bestwall’s claims database due to the lack of disease information. Bestwall

currently has no practical way to identify whether these claims involve mesothelioma or some

other disease. Because Bestwall did not participate in any additional tort discovery on these

claims that continued after Bestwall’s petition date (due to the automatic stay), and some of these

claims may be dormant, Bestwall has no information on whether there are any unresolved

mesothelioma claims within “unknown disease” records.9 There are more than 21,300 of such

records in Bestwall’s claims database that appear as unresolved, of which about 5,400 appear as

“open.” In my experience, the vast majority of these records either represent old claims alleging

non-malignant conditions or are abandoned claims with no prospects against the defendant. This

is likely the case with most of the 21,300 unresolved records with unknown disease information,




9
       Further, although some unresolved records show a non-mesothelioma disease, the claimant may indeed
       have mesothelioma. This type of error is possible in databases with hundreds of thousands of records.


                                                     -8-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            10 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 182
                           Exhibit 3 Page 10 of 35



as about 21,000 of them were filed more than four years before Bestwall’s Petition Date.

However, there may be some active pending mesothelioma claims in this group of records, as

almost 300 were filed within four years of the Petition Date, including about 150 filed within a

year and about 70 filed in the six months prior to the Petition Date.

       19.     The Bestwall claims database also contains no information on mesothelioma

claimants who may exist but have not filed a claim. Bestwall therefore has no information on

these claims. This lack of information is particularly acute with respect to claimants with

exposure profiles that Bestwall did not see in the tort system before its Petition Date. For

instance, it is my understanding that the ACC and the FCR have argued that claimants alleging

exposures to Bestwall products beyond Old GP’s Gypsum Division based on alleged asbestos

contamination may exist. The Debtor has stated that it has no history of receiving such claims in

the tort system. Therefore, because those claims are not in Bestwall’s claims database, there is

no basis to estimate their number and evaluate any Bestwall liability with respect to them. If

such claimants exist, information about them is needed to assess the extent of any liability

Bestwall may have for them.

       20.     Based on my preliminary analysis of Bestwall’s claims and resolutions history, I

expect that discovery in this matter will show that the number of entities sharing liability with

Bestwall in pending and future mesothelioma claims will be substantial. As part of that

preliminary analysis, I have joined the publicly available Garlock Analytical Database10 and

Bestwall’s claims database to determine the overlap between the two claiming populations. The

overlap is substantial: three out of four Bestwall/Old GP mesothelioma claims filed from 2002 to




10
       This database is part of the Garlock Estimation Trial record that the Garlock Court made public. For a
       description of the Garlock Analytical Database, see Gallardo-García Garlock Report.


                                                      -9-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            11 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 183
                           Exhibit 3 Page 11 of 35



Garlock’s petition date on June 5, 2010 were also claims filed against Garlock, and three-fourths

of Bestwall’s/Old GP’s payments to mesothelioma claimants during this time period were to

claimants who also pursued claims against Garlock. These data, however, do not provide

sufficient information about Bestwall’s and Old GP’s historical claims, because about one-

quarter of Bestwall’s mesothelioma claims that were filed before Garlock’s petition date were

not asserted against Garlock (including many of Bestwall’s highest-value claims) and because

the Garlock data do not include claims filed after June 5, 2010 (Garlock’s petition date and more

than seven years before Bestwall commenced this case).

       21.     Finally, the information requested in the PIQ Motion will be essential for

calculating and estimating the potential settlement offers that Bestwall claimants would receive

from an eventual section 524(g) trust established in this case. For example, the PIQ information

in Garlock was fundamental for this task. After the Garlock Estimation Trial, once Garlock, the

asbestos committee in that case, and the future claimants’ representative in that case reached a

settlement regarding total trust funding, the data gathered through the Garlock PIQ was a key

input in calculating the settlement offers that different types of claimants would receive from the

Garlock trust’s Claims Resolution Procedures (the “CRP”). Based on Bates White’s analysis

using the Garlock Analytical Database, of which the PIQ data was a principal component, the

parties were able to determine the level of baseline settlement offer values for the Garlock trust.

As these data were an important input for determining trust settlement offers, the PIQ data in

Garlock also enabled my team at Bates White and me to evaluate whether the trust funding under

the Garlock Plan would allow the Garlock Trust to provide substantially equivalent treatment to

pending and future claimants. The PIQ data requested here in the PIQ Motion will play a similar

role in allowing me to evaluate any proposed plan of reorganization, the design and evaluation of



                                                -10-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            12 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 184
                           Exhibit 3 Page 12 of 35



TDPs and payments to claimants at levels that are substantially equivalent for present and future

claimants.

IV. The information sought in the Trust Motion

       22.     The information Bestwall requests from asbestos trusts is fundamental for

estimating Bestwall’s legal liability. It is also critical to test whether claimants withheld

exposure information from Bestwall while in the tort system and how its payments to claimants

were impacted by such practices. This data is needed to assess contentions from the ACC and

FCR that Bestwall’s historical settlements reflect its liability and their contentions that

Bestwall’s historical settlements reveal amounts necessary to induce claimants to accept a plan

of reorganization in this case. The proposed trust discovery will permit us to compare data from

asbestos trusts that document claimants’ exposures to the products of the reorganized entities

with what those same claimants revealed about their asbestos exposures in their tort litigation

against Bestwall and Old GP.

       23.     Having trust claims information on Bestwall claims resolved with payments

within a wide range of values will permit me to evaluate the impact on historical settlement

amounts caused by claimants delaying the filing of trust claims and failing to disclose to Old GP

the exposure evidence supporting them. In addition, analysis of the settlements under the Law

and Economics model will permit me to test how the non-disclosure of trust exposure evidence

may have affected the likelihood of success factor under the model in historical cases.

       24.     The trusts and the trust processing facilities possess the requested information in

readily available electronic form. The trusts’ search can be performed electronically with simple

computer code. Bestwall has Social Security Numbers (“SSNs”) for most mesothelioma claims

it resolved by settlement or verdict. Using SSNs to match Bestwall’s settled and tried cases to



                                                 -11-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            13 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 185
                           Exhibit 3 Page 13 of 35



the trusts’ databases will yield a reliable identification of claimants and will minimize the risk of

false positives. In particular, the computer code required for identifying claims in the trusts’

databases will be very simple, as it will only have to focus on SSN matches or matches of the last

four digits of the SSN plus last name.

V. Data security.

       25.     In the ordinary course of business, Bates White routinely receives privileged and

confidential information, often highly sensitive in nature. Bates White has data security

protocols that implement industry best practices for data confidentiality and protection. Such

protocols include, but are not limited to, the following safeguards: (a) each staff member has

unique log-in credentials to access Bates White’s systems; (b) data access in each matter is

limited to staff based on “need to know” and “least privilege” principles, which includes time

restrictions and other controls as necessary; (c) transmission of confidential or privileged

information is done through encrypted file sharing systems that are password-protected (all

media that leave Bates White are encrypted and password-protected); (d) physical external media

with confidential information are secured in a locked safe or cabinet; (e) to comply with data

destruction requirements, external media are destroyed, and external hard drives and laptops are

wiped to ensure all data are removed; and (f) Bates White’s network is protected by next-

generation firewalls, web filtering, intrusion detection and prevention capabilities, and 24/7

monitoring by a third party. Bates White also deploys next-generation antivirus to all endpoints,

two-factor authentication for external connections, and data loss protection designed to monitor

and prevent theft and unauthorized uses of data. All Bates White employees must complete a

cybersecurity training program.




                                                 -12-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            14 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 186
                           Exhibit 3 Page 14 of 35



              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

 Dated: July 30, 2020




                                                 _______________________________
                                                 Charles E. Bates, Ph.D.
                                                 BATES WHITE, LLC
                                                 2001 K Street NW
                                                 North Building, Suite 500
                                                 Washington, DC 20006
                                                 Telephone: (202) 408-6110
                                                 Facsimile: (202) 408-7838




                                             -13-
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            15 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 187
                           Exhibit 3 Page 15 of 35




                                Exhibit A
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            16 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 188
                           Exhibit 3 Page 16 of 35



                       UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


In re                                                    Chapter 11

BESTWALL LLC,                                            Case No. 17-31795 (LTB)
                            Debtor.



                      DECLARATION OF CHARLES E. BATES, PHD

        Charles E. Bates, PhD, deposes and states as follows:

        1.     I am the Chairman of Bates White, LLC (“Bates White”), which maintains offices

at 2001 K Street NW, North Building, Suite 500, Washington, DC 20006.

        2.     I am duly authorized to make this Declaration as a consultant for Bestwall LLC

(“Bestwall” or the “Debtor”) in this case. I make this Declaration at the request of the Debtor’s

counsel regarding (1) the data and claims-related information Bates White needs to (a) render a

reliable estimate of Bestwall’s liability for present and future mesothelioma claims and

(b) properly evaluate any estimation opinions or other opinions or positions related to the value

of asbestos claims offered by the Asbestos Claimants Committee (“ACC”), the Future

Claimants’ Representative (“FCR”), or their experts, and (2) the work Bates White has

performed for the Debtor and its counsel to date in this chapter 11 case.

        3.     In this Declaration, I first describe the information necessary to perform a reliable

estimation of Bestwall’s legal liability with respect to mesothelioma claims and to evaluate the

settlement extrapolation analyses that, I understand, the ACC and FCR experts will render in this

matter. Much of this information is unavailable to the Debtor, either in whole or in significant
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            17 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 189
                           Exhibit 3 Page 17 of 35



part. Next, I provide a summary overview of the work Bates White has performed for the Debtor

and its counsel since the start of this bankruptcy case.

I. Qualifications

       4.      I specialize in the application of statistics and computer modeling to economic

and financial issues. I have more than 25 years of experience in a wide range of litigation and

commercial consulting areas, including extensive experience working on asbestos-related claims

and liability valuation issues. A detailed description of Bates White’s and my expertise is

contained in my November 2, 2017 Declaration, attached as Exhibit A to the Debtor’s Ex Parte

Application of the Debtor for an Order Authorizing It to Retain and Employ Bates White, LLC as

Asbestos Consultants as of the Petition Date.1 In addition, a complete and updated copy of my

curriculum vitae is attached to this Declaration as Exhibit 1.

       5.      This Court issued an Ex Parte Order Authorizing the Debtor to Retain and

Employ Bates White, LLC as Asbestos Consultants as of the Petition Date.2

II. Data and claims-related information necessary to render a reliable estimate of Bestwall’s
    liability for present and future mesothelioma claims.

       6.      Bestwall’s counsel has requested that I estimate Bestwall’s legal liability for

mesothelioma claims, i.e., Bestwall’s share of final judgments that would be obtained by current

and future Bestwall mesothelioma claimants.




1
       Ex Parte Application of the Debtor for an Order Authorizing It to Retain and Employ Bates White, LLC as
       Asbestos Consultants as of the Petition Date, Nov. 2, 2017, Doc. 29, pp. 11–26.
2
       Ex Parte Order Authorizing the Debtor to Retain and Employ Bates White, LLC as Asbestos Consultants as
       of the Petition Date, Nov. 2, 2017, Doc. 40.


                                                      2
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            18 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 190
                           Exhibit 3 Page 18 of 35



Figure 1. Components of the estimate of Bestwall’s Expected Legal Liability for current and future
mesothelioma claims




        7.      As demonstrated in Figure 1, Bestwall’s Expected Legal Liability with respect to

a given present or future claimant has two principal components: (1) the expected Bestwall

Compensatory Award Share with respect to such claimant and (2) the expected likelihood of

such claimant’s success at trial (the Likelihood of Plaintiff’s Success). As further demonstrated

in Figure 1, the extent of Bestwall’s Expected Legal Liability is determined by consideration of

the factors listed on the right.

        8.      Below, I explain the data and claims-related information the methodology

requires to render an estimate of Bestwall’s liability for present and future mesothelioma claims.

        9.      Status of Bestwall claims. It is first necessary to identify the number and

characteristics of the mesothelioma claims that would currently be asserted against Bestwall. As

of today, there are at least three groups of potential current mesothelioma claimants:

(1) claimants who filed pre-petition mesothelioma claims against Bestwall or the former




                                                 3
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            19 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 191
                           Exhibit 3 Page 19 of 35



Georgia-Pacific LLC (“Old GP”)3 and are reflected in Bestwall’s claims database as having an

unresolved mesothelioma claim; (2) claimants who filed pre-petition mesothelioma claims but

are not listed in the database as having an unresolved mesothelioma claim (e.g., because the

database does not have information about the claimant’s alleged disease); and (3) claimants who

developed mesothelioma and allege contact with Bestwall’s asbestos-containing products but did

not file a pre-petition claim against Bestwall.

       10.     The Bestwall claims database contains more than 5,600 records identified as

unresolved mesothelioma claims. However, the number of records that actually represent a

pending mesothelioma claim against Bestwall is unknown, and information is necessary to

determine which of the records that actually do represent pending mesothelioma claims. This is

the case for several reasons. First, about 2,000 of those records appear to have been resolved

before Bestwall’s petition date but were in different states of documentation.4 Of those, 1,800

are described as resolved without payment; thus, most, if not all, of those records likely represent

dismissed claims. The remaining 200 of the 2,000 records appear as “settled but not

documented,” which may or may not indicate that a settlement was reached. The remaining

3,600 of the 5,600 unresolved pending mesothelioma records are described as “open,” which

appears to indicate they represent pending claims as of the petition date. But more than 800 had

been filed more than four years before Bestwall’s petition date. It is necessary to determine

which of these 800 records represent active claims against the Debtor.




3
       When discussing historical matters preceding a 2017 corporate restructuring by Old GP, the term “Debtor”
       and “Bestwall” refer to the Debtor and the historical businesses that manufactured or marketed asbestos-
       containing products when they were part of Old GP or Bestwall Gypsum.
4
       These claim records in the Bestwall claims database include those with the following statuses: “dismissed
       but not documented,” “inactive,” “resolved but not finalized,” and “settled but not documented.”


                                                       4
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            20 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 192
                           Exhibit 3 Page 20 of 35



       11.     The fact that a substantial number of mesothelioma records shown as unresolved

or pending in the Bestwall claims database are neither unresolved nor pending claims is typical.

In my experience, asbestos claims databases consistently do not contain up-to-date information

on abandoned or dismissed claims because keeping track of that information is costly and

provides no benefit to the defendants in the tort system.

       12.     The Bestwall claims database includes unresolved records with no alleged disease

information. Because no additional tort discovery on these claims continued after Bestwall’s

petition date (and any discovery relating to other defendants proceeded without Bestwall’s

participation due to the automatic stay), Bestwall has no information on whether there are any

unresolved mesothelioma claims within “unknown disease” records.5

       13.     The Bestwall claims database also contains no information on mesothelioma

claimants who may exist but have not filed a claim. Therefore, although claimants who have not

filed claims may currently exist, Bestwall has no information on them.

       14.     Determining the actual number of pending mesothelioma claims against Bestwall

is a critical starting point for any evaluation of Bestwall’s liability. It is necessary to determine

the extent of Bestwall’s liability for the current claims and is also essential for estimating the

number of future mesothelioma claims that could proceed to trial against Bestwall. To estimate

Bestwall’s liability for future mesothelioma claims, I will project the number of future claims

that will be filed and the trial risk associated with each claim. This estimate will take into

account differences in demographic characteristics and exposure profiles. However, I am

currently unable to perform this estimate because of the lack of information on the number and



5
       Further, although some unresolved records show a non-mesothelioma disease, the claimant may indeed
       have mesothelioma. This type of error is possible in databases with hundreds of thousands of records.


                                                      5
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            21 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 193
                           Exhibit 3 Page 21 of 35



type of current claims alleging Bestwall exposure, and on other exposure allegations made by

holders of Bestwall resolved and current claims in their claims submitted to asbestos trusts.

       15.     Identifying information for the individual with mesothelioma and the

individual pursuing the claim. For the individual with mesothelioma, we need 9-digit Social

Security Number (“SSN”), gender, birth date, life status, death date (if applicable), and state of

residency. For the individual pursuing the claim, we need name and SSN. This information is

essential for identifying claimants across the multiple sources of asbestos claims information

available in this matter. In addition, this information is necessary to identify multiple claims that

may have been generated by a single mesothelioma diagnosis, such as personal injury and

wrongful death claims for the same person. This is important for valuation purposes, because

these claims may appear twice in the claims database but represent a single mesothelioma

diagnosis.

       16.     Diagnosis information. This information includes the date of diagnosis and the

mesothelioma body site (e.g., pleural versus peritoneal). This information is necessary to assess

the viability of the claim and to understand the potential economic loss for the claimant and,

accordingly, the possible damage amount. Although Bestwall’s database includes general

disease information for many claim records, as discussed above, there may be unidentified

mesotheliomas in the database. Similarly, the database includes diagnosis dates for a number of

records, but it lacks this information for a large number of unresolved records. The diagnosis

date provides information about when the alleged disease manifested, so that it can be

determined what portion of total diagnoses in a given year were pursued against Bestwall. Also,

as described above, the database contains no information on claims that were not filed pre-




                                                  6
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            22 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 194
                           Exhibit 3 Page 22 of 35



petition. Further, Bestwall’s claims database does not include information on the mesothelioma

body site.

       17.     The injured party’s alleged exposure to asbestos-containing products for

which Bestwall is responsible. The methodology requires information concerning the injured

party’s alleged exposure to Bestwall asbestos-containing products. We currently have little

exposure information for current claims, including how many claimants will actually assert

contact with a Bestwall asbestos-containing product.

       18.     If the claimant alleges Bestwall exposure, the methodology requires, for each

alleged exposure, information regarding type of exposure (occupational, non-occupational,

secondary), location where the exposure allegedly occurred, dates of alleged exposure,

occupation/job type of individual while the alleged exposure occurred, and specific Bestwall

products to which the individual alleges exposure. This information regarding the nature and

extent of the plaintiff’s exposure is fundamental for assessing the share of liability (if any) that

Bestwall should cover for that claim.

       19.     The injured party’s alleged exposure to asbestos-containing products

manufactured by or associated with other entities. The methodology also requires

information concerning allegations of exposure to non-Bestwall asbestos-containing products

and, for each alleged exposure, basic exposure-related information, including type of such

exposure (occupational, non-occupational, secondary), location where the exposure allegedly

occurred, dates of alleged exposure, occupation/job type of the individual while the alleged

exposure occurred, and specific products to which the individual alleges exposure.

       20.     In apportioning damages, it is first necessary to identify and quantify the number

of entities and codefendants that would share in the liability with Bestwall, should Bestwall be



                                                  7
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            23 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 195
                           Exhibit 3 Page 23 of 35



found liable. This determination requires sufficient information on claimants’ work and alleged

exposure histories so that the sources of asbestos exposure for claimants can be identified and

accounted for.

       21.       Information on current and past claimants’ job histories and exposure to other

companies’ asbestos-containing products is essential to identify alternative sources of exposure

and assess the relative contribution of Bestwall asbestos-containing products (if any) to a

claimant’s alleged asbestos exposure. The exposure-related information will be supplemented

and compared to the information we would obtain on the claimant’s asbestos trusts filings and

tort claims, to construct a full description of the exposure profiles of claimants with a pending

mesothelioma claim against Bestwall. This information is central to liability apportionment and

for the estimation of the likelihood of plaintiff’s success against Bestwall, but it is unavailable in

the Debtor’s database.

       22.       Injured party’s economic loss. Economic loss is another fundamental

component of a liability estimate because it enables us to ascertain the expected award that a

claimant may receive should he or she proceed to trial and prevail. Economic loss estimates are

based on the claimant’s demographic information, as well as on information related to lost

income and expenses caused by the alleged disease. They require information about key

claimant characteristics, including work/retirement status, current or last occupation, current or

last annual income, medical expenses, dependent information, and funerary expenses (if

applicable).

       23.       Information about the claimants’ lawsuits and claims against other entities.

Information about other parties’ payments to claimants and the status of claims against other




                                                  8
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            24 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 196
                           Exhibit 3 Page 24 of 35



entities is important for producing a reliable estimation of Bestwall’s share of liability for a given

claim.

         24.   To apply the liability apportionment rules described above, it is necessary to

obtain information regarding claimants’ settlements and recoveries from tort defendants and

asbestos trusts. This information permits us to take into account offsets when estimating

Bestwall’s share of the liability, if any. Bestwall does not possess sufficient information that

would enable it to evaluate amounts that claimants have recovered or will recover from other

sources.

         25.   Basic information regarding the plaintiffs’ claims against other entities, their

status, and the amounts the claimants have recovered from those entities is not included in the

Bestwall claims database. This is particularly the case for plaintiffs’ trust claims for claims

resolved by Bestwall in the tort system and for unresolved current claims.

III. Data and claims-related information necessary to evaluate opinions offered by the experts
     for the Asbestos Claimants Committee and the Future Claimants’ Representative

         26.   I understand that the ACC and the FCR contend that Bestwall’s settlement history

reflects Bestwall’s legal liability for settled claims and that Bestwall settlement payments should

be used as proxies for Bestwall’s liability for current and future claims. Additional data are

needed to demonstrate and quantify to what extent this is the case.

         27.   Much of the information needed to quantify the impact of avoidable costs and the

actual exposure profile of Bestwall claimants on Bestwall’s settlements is not currently available

to Bestwall.

         28.   I understand that Bestwall has little information on the exposure profile of claims

dismissed without payment and what distinguishes them from other claims.




                                                  9
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            25 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 197
                           Exhibit 3 Page 25 of 35



          29.   Bestwall has little or no information on the exposure profile or the other

characteristics of group settlement claims that distinguish them from each other or from claims

that the plaintiffs abandoned without payment, or explains why some claims were paid and not

others.

          30.   The data I described in detail above are needed to quantify Bestwall’s legal

liability for claims individually litigated but not prepared for trial and claims prepared for trial

but settled before trial started.

          31.   Although Bestwall has more robust information on claims settled during trial,

information is still needed to assess the extent of alternative exposures.

          32.   Bestwall has substantial information on claims that proceeded to verdict. But,

even for these cases, information on alternative exposures is necessary.

          33.   Information on trust claims filings will be essential. By comparing exposure

allegations in the tort system to allegations in the plaintiffs’ trust claims, I can determine whether

settlement (and verdict) amounts can be properly extrapolated into the future.

          34.   Further, the information on current claims against Bestwall that I discussed above

is also necessary for the opposing experts’ settlement approach.

IV. Bates White’s work to date in this case

          35.   In this section, I provide a summary of the work that Bates White has performed

since the commencement of Bestwall’s chapter 11 case.

          36.   The principal tasks that Bates White has undertaken are the following:

          a.    Construction of the preliminary Bestwall Analytical Database

          b.    Update of the model to estimate and forecast mesothelioma incidence




                                                  10
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            26 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 198
                           Exhibit 3 Page 26 of 35



       c.       Analysis of Bestwall’s claims history and defense costs data for estimation of

                Bestwall’s legal liability

       37.      Below I provide more detail on each of these tasks. At the direction of counsel, I

am providing only a high-level overview to protect attorney-client-privileged and work product–

protected information.

             a. Construction of the preliminary Bestwall Analytical Database

       38.      The Bestwall Analytical Database is and will be the foundation for most of the

analyses Bates White will perform in this case. In particular, this database will be the foundation

for my estimate of Bestwall’s legal liability.

       39.      Part of the work that Bates White has performed to date relates to the

development of an updated analytical database using other sources of information available to us

(such as the publicly available Garlock Analytical Database, limited data from the Social

Security Administration, and a copy of the Manville Trust database as of 2002 purchased by

Bates White, among others).

       40.      Although we have been able to add information to update the existing claims

database, as described above, other fundamental information is necessary to construct a database

of reliable information for Bestwall asbestos claims, as described in detail in Sections II and III

above. None of the other sources of data we have been able to use has information collected

specifically with respect to Bestwall mesothelioma claims. In the present matter, the work on the

construction of the preliminary Bestwall Analytical Database has taken approximately 35% of

Bates White’s fees so far.




                                                 11
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            27 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 199
                           Exhibit 3 Page 27 of 35



             b. Update of model to estimate and forecast mesothelioma incidence

       41.      As I explained above, a central element of the estimate of Bestwall’s legal

liability is a forecast of the number of mesothelioma diagnoses that will arise in the future. For

this purpose, Bates White has been developing an updated version of an incidence model.

       42.      This task involves a number of components. Those include researching the

applicable literature and publicly available data and incorporating that research into the model by

developing complex computer code to model and estimate incidence. This project has

constituted approximately 30% of Bates White’s fees in this matter so far.

             c. Analysis of Bestwall’s claims history and defense costs data for estimation of
                Bestwall’s legal liability

       43.      Settlement payments, together with defense costs data, provide useful information

to assess the extent to which claims are settled for trial risk or to avoid defense costs. Bates

White has been engaged in a detailed and iterative analysis of the available data. Some of this

analysis is reflected in Section III above and informs my opinions about the information

necessary to assess the ACC’s and FCR’s proposed valuation approaches in this matter. In

addition, this analysis was the basis for providing support to the Debtor and its counsel during

the mediation proceedings the Court ordered early in 2020. This analysis has constituted

approximately 25% of Bates White’s fees in this matter so far.




                                                 12
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            28 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 200
                           Exhibit 3 Page 28 of 35



              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

 Dated: June 19, 2020




                                                   _______________________________
                                                   Charles E. Bates, Ph.D.
                                                   BATES WHITE, LLC
                                                   2001 K Street NW
                                                   North Building, Suite 500
                                                   Washington, DC 20006
                                                   Telephone: (202) 408-6110
                                                   Facsimile: (202) 408-7838




                                              13
Case
  Case
     1:21-mc-00141-CFC
        17-31795 Doc 1238-2
                       Document
                             Filed1-7
                                    07/31/20
                                       Filed 04/19/21
                                               Entered Page
                                                       07/31/20
                                                            29 of
                                                                00:24:57
                                                                  35 PageID
                                                                          Desc
                                                                            #: 201
                           Exhibit 3 Page 29 of 35




                                    Exhibit 1

                                 Curriculum Vitae
    Case
      Case
         1:21-mc-00141-CFC
            17-31795 Doc 1238-2
                           Document
                                 Filed1-7
                                        07/31/20
                                           Filed 04/19/21
                                                   Entered Page
                                                           07/31/20
                                                                30 of
                                                                    00:24:57
                                                                      35 PageID
                                                                              Desc
                                                                                #: 202
                               Exhibit 3 Page 30 of 35
                                                                                    2001 K Street NW North Building, Suite 500
                                                                                                      Washington, DC 20006
                                                                                                         Main 202. 208. 6110




CHARLES E. BATES, PHD
Chairman

AREA OF EXPERTISE
   Asbestos liabilities and expenditures estimation
   Economic analysis
   Statistical analysis
   Microsimulation modeling
   Econometrics


SUMMARY OF EXPERIENCE
Charles E. Bates has extensive experience in statistics, econometric modeling, and economic analysis. He
specializes in the application of statistics and computer modeling to economic and financial issues. Dr. Bates has
more than 25 years of experience and provides clients with a wide range of litigation and commercial consulting
services, including expert testimony and guidance on economic and statistical issues.

Dr. Bates is a recognized expert in asbestos-related matters. He speaks in national and international forums on
the asbestos litigation environment and estimation issues. Dr. Bates is frequently retained to serve as an expert
on such matters in large litigations and has testified before the US Senate Judiciary Committee and Federal
Bankruptcy Court.


EDUCATION
   Advanced Seminar in Pharmacoeconomics, Harvard School of Public Health
   PhD, Economics, University of Rochester
   MA, Economics, University of Rochester
   BA, Economics and Mathematics (high honors), University of California, San Diego


PROFESSIONAL EXPERIENCE
Prior to founding Bates White, Dr. Bates served as a Vice President of A.T. Kearney. Previously, he was the
Partner in Charge of the Economic Analysis group at KPMG. Dr. Bates began his career on the faculty of Johns
Hopkins University’s Department of Economics, where he taught courses in advanced statistical economic
analysis and trade theory.
    Case
      Case
         1:21-mc-00141-CFC
            17-31795 Doc 1238-2
                           Document
                                 Filed1-7
                                        07/31/20
                                           Filed 04/19/21
                                                   Entered Page
                                                           07/31/20
                                                                31 of
                                                                    00:24:57
                                                                      35 PageID
                                                                              Desc
                                                                                #: 203
                               Exhibit 3 Page 31 of 35
                                                                                                  CHARLES E. BATES, PHD
                                                                                                              Page 2 of 6




SELECTED ASBESTOS AND PRODUCT LIABILITY EXPERIENCE
   Retained as an asbestos liability valuation expert on behalf of the debtor in the matter In re DBMP LLC
    pending in the US Bankruptcy Court for the Western District of North Carolina, Charlotte Division.
   Retained as an asbestos liability valuation expert on behalf of the debtor in the matter In re Bestwall LLC
    pending in the US Bankruptcy Court for the Western District of North Carolina, Charlotte Division.
   Retained as an asbestos liability valuation expert on behalf of Truck Insurance Exchange in the matter In re
    Kaiser Gypsum Company, Inc., et al. pending in the US Bankruptcy Court for the Western District of North
    Carolina, Charlotte Division.
   Served as an asbestos liability valuation expert on behalf of Garlock Sealing Technologies in its bankruptcy
    proceedings. Testified before the US Bankruptcy Court for the Western District of North Carolina both in
    preliminary case hearings and at trial.
   Served as an expert in asbestos claims valuation for financial reporting purposes in Erica P. John Fund Inc. et
    al. v. Halliburton Company et al. on behalf of certain Halliburton stockholders regarding Halliburton’s financial
    disclosures of its asbestos liabilities after its acquisition of Dresser in 1998.
   Served as the Individual Claimant Representative on behalf of potential future No Notice Individual Creditors
    as part of the Amending Scheme of Arrangement for OIC Run-Off Limited (formerly the Orion Insurance
    Company plc).
   Authored expert reports and provided testimony in United States Fid. & Guar. Co. v. American Re-Insurance
    Company in asbestos claims valuation, estimation methodology, and asbestos reinsurance billing regarding
    the proper reinsurance bill associated with USF&G’s reinsurance bill of its asbestos-related payments to
    Western MacArthur.
   Served as an asbestos liability valuation expert on behalf of Specialty Products Holding Corp./Bondex
    International in its bankruptcy proceedings.
   Retained as an asbestos liability valuation expert on behalf of the Official Committee of Unsecured Creditors
    of Motors Liquidation Company (f/k/a General Motors Corporation) in its bankruptcy proceedings.
   Authored expert report and provided deposition testimony regarding the value of diacetyl claims on behalf of
    the Official Committee of Equity Security Holders in the Chemtura Corporation bankruptcy proceedings.
   Testified in deposition on behalf of the ASARCO Unsecured Creditors Committee in the ASARCO bankruptcy
    proceedings regarding the valuation of past and future asbestos-related personal injury claims.
   Authored expert report and provided deposition testimony on behalf of the policyholder in the matter of Imo
    Industries, Inc. v. Transamerica Corp.
   Currently retained as an expert by Fortune 500 companies to produce asbestos expenditure estimates for
    annual and quarterly financial statements. Estimations aid clients with Sarbanes-Oxley compliance.
   Currently retained as an expert in asbestos estimation and insurance valuation, for numerous asbestos
    litigation matters, on behalf of insurance companies, corporations, and financial creditors’ committees of
    federal bankruptcy proceedings.
   Testified before the Senate Judiciary Committee on the economic viability of the Trust Fund proposed under
    S.852, the Fairness in Asbestos Injury Resolution (FAIR) Act of 2005. Testimony clarified Bates White's
    independent analysis on the estimate of potential entitlements created by the administrative no-fault trust fund
    that uses medical criteria for claims-filing eligibility.
    Case
      Case
         1:21-mc-00141-CFC
            17-31795 Doc 1238-2
                           Document
                                 Filed1-7
                                        07/31/20
                                           Filed 04/19/21
                                                   Entered Page
                                                           07/31/20
                                                                32 of
                                                                    00:24:57
                                                                      35 PageID
                                                                              Desc
                                                                                #: 204
                               Exhibit 3 Page 32 of 35
                                                                                                   CHARLES E. BATES, PHD
                                                                                                               Page 3 of 6




   Testified in deposition on behalf of Liberty Mutual Insurance Company in the Plibrico bankruptcy proceedings
    regarding the valuation of past and future asbestos personal injury claims and exposure criteria in plan
    proponents proposed trust distribution procedures.
   Testified at deposition on behalf of the joint insurers defense committee to address the fraction of
    expenditures associated with the company’s asbestos installation operations in Owens Corning v.
    Birmingham Fire Insurance Company of Pennsylvania.
   Testified in the Babcock & Wilcox bankruptcy confirmation hearing on behalf of the Insurers Joint Defense
    Group to address asbestos liability. Developed claims criteria evaluation framework to assess asbestos
    liability forecasts and trust distribution procedures.
   Testified at deposition on behalf of Sealed Air in the fraudulent conveyance matter regarding the 1998
    acquisition of Cryovac from W.R. Grace. Directed estimation of foreseeable asbestos liability for fraudulent
    conveyance matter to advise the debtor in the bankruptcy of a defendant with over $200 million in annual
    asbestos payments. Developed asbestos liability forecasting model and software. Directed industry research
    and interviewed industry experts.
   Testified at deposition on behalf of Hartford Financial Services Group to address the asbestos liability of
    MacArthur Company and Western MacArthur Company. Estimated asbestos liability in the context of
    bankruptcy proceedings.
   Testified at deposition on behalf of the Center for Claims Resolution in arbitration proceedings of GAF v.
    Center for Claims Resolution.
   Served as testifying expert on behalf of CSX Transportation on the suitability of asbestos claim settlements
    for arbitration proceedings of CSX Transportation, Inc. v. Lloyd’s, London.
   Developed an econometric model of property damage lawsuits for estimating the future liability of a former
    asbestos manufacturer arising from the presence of its asbestos products in buildings.


SELECTED LITIGATION AND CONSULTING EXPERIENCE
   Testified in US Tax Court on behalf of the taxpayers on the statistical basis and accuracy of shrinkage
    accruals in Kroger v. Commissioner.
   Served as consulting expert and performed statistical and quantitative analyses to assess the merits of a
    class action alleging payment of fees to mortgage brokers for referral of federally related mortgage loans.
   Testified in US Tax Court on behalf of the taxpayer analyzing the statistical prediction of bond ratings using
    company financial data in Nestlé Holdings Inc. v. Commissioner.
   Submitted written expert testimony on the statistical and financial analysis of option transactions and an
    analysis of alternative stock option hedges in McMahon, Brafman, and Morgan v. Commissioner.
   Testified in US Tax Court on behalf of the taxpayers of IRS experts on the statistical basis and accuracy of
    shrinkage accruals in Wal-Mart v. Commissioner.
   Served as consulting expert and analyzed the racial composition for a large manufacturing corporation using
    EEO data and employed sophisticated statistical analysis and modeling to determine the validity and strength
    of an employment discrimination claim.
   Testified on behalf of VNC in the arbitration hearing of VNC v. MedPartners.
    Case
      Case
         1:21-mc-00141-CFC
            17-31795 Doc 1238-2
                           Document
                                 Filed1-7
                                        07/31/20
                                           Filed 04/19/21
                                                   Entered Page
                                                           07/31/20
                                                                33 of
                                                                    00:24:57
                                                                      35 PageID
                                                                              Desc
                                                                                #: 205
                               Exhibit 3 Page 33 of 35
                                                                                                  CHARLES E. BATES, PHD
                                                                                                              Page 4 of 6




   Provided expert testimony in California Superior Court on the validity of economic comparability adjustments
    for pipeline easement rents in Southern Pacific Transportation Corp. v. Santa Fe Pacific Corp.
   Served as statistical expert and developed detailed statistical analysis of customs trade data for use in
    criminal transfer-pricing litigation.
   Submitted written testimony in US Tax Court on the beneficial life of company credit card in a tax matter for a
    large retailer drawing on the company’s point-of-sale data, credit card data, and customer demographic
    information.
   Developed state-of-the-art models to account for default correlation for underwriting credit insurance; models
    became the standard tools for the country’s largest credit insurance firm.
   Led a team of economists that provided litigation-consulting services in one of the largest US price-fixing
    cases. Case involved the development of state-of-the-art economic models, damages’ analyses, client
    presentations, pretrial discovery, industry research, preparation of evidence and testimony, depositions, and a
    critique of opposing expert analyses and reports.
   For a start-up global telecommunications enterprise, provided consulting services and developed a
    comprehensive computer model to evaluate the firm’s financial plan. Model incorporated marketing, pricing,
    and communications traffic in a single modeling framework to facilitate sensitivity analysis by creditors and to
    evaluate the risk associated with the strategic business plan.
   Served as senior economic advisor on issues of analytical methodology for numerous pharmacoeconometric
    and health outcomes research projects. Provided expertise in the development of decision tools and the
    creative use of modeling applications for pharmacoeconomics and outcomes research.


PUBLICATIONS
   Bates, Charles E., Charles H. Mullin, and Marc C. Scarcella. “The Claiming Game.” Mealey’s Litigation
    Report: Asbestos 25, no. 1 (February 3, 2010).
   Bates, Charles E., Charles H. Mullin, and A. Rachel Marquardt. “The Naming Game.” Mealey’s Litigation
    Report: Asbestos 24, no. 15 (September 2, 2009).
   Bates, Charles E., and Charles H. Mullin. “State of the Asbestos Litigation Environment—October 2008.”
    Mealey’s Litigation Report: Asbestos 23, no. 19 (November 3, 2008).
   Bates, Charles E., and Charles H. Mullin. “Show Me The Money.” Mealey’s Litigation Report: Asbestos 22,
    no. 21 (December 3, 2007).
   Bates, Charles E., and Charles H. Mullin. “The Bankruptcy Wave of 2000—Companies Sunk By An Ocean Of
    Recruited Asbestos Claims.” Mealey’s Litigation Report: Asbestos 21, no. 24 (January 24, 2007).
   Bates, Charles E., and Charles H. Mullin. “Having Your Tort and Eating It Too?” Mealey’s Asbestos
    Bankruptcy Report 6, no. 4 (November 2006).
   Bates, Charles E., and Halbert White. “Determination of Estimator with Minimum Asymptotic Covariance
    Matrices.” Econometric Theory 9 (1993).
   Bates, Charles E., and Halbert White. “Efficient Instrumental Variables Estimation of Systems of Implicit
    Heterogeneous Nonlinear Dynamic Models with Nonspherical Errors.” In International Symposia in Economic
    Theory and Econometrics, vol. 3, edited by W.A. Barnett, E.R. Berndt and H. White. New York: Cambridge
    University Press, 1988.
    Case
      Case
         1:21-mc-00141-CFC
            17-31795 Doc 1238-2
                           Document
                                 Filed1-7
                                        07/31/20
                                           Filed 04/19/21
                                                   Entered Page
                                                           07/31/20
                                                                34 of
                                                                    00:24:57
                                                                      35 PageID
                                                                              Desc
                                                                                #: 206
                               Exhibit 3 Page 34 of 35
                                                                                                CHARLES E. BATES, PHD
                                                                                                            Page 5 of 6




   Bates, Charles E. “Instrumental Variables.” In The New Palgrave: A Dictionary of Economics, edited by John
    Eatwell, Murray Milgate, and Peter Newman. London: Macmillan, 1987.
   Bates, Charles E., and Halbert White. “An Asymptotic Theory of Consistent Estimation for Parametric
    Models.” Econometric Theory 1 (1985).


SELECTED SPEAKING ENGAGEMENTS
   “The Top Emerging Trends in 2015 Asbestos Litigation.” Perrin Conferences Cutting-Edge Issues in Asbestos
    Litigation Conference, March 15–17, 2015.
   “Asbestos Bankruptcy: A Discussion of the Top Trends in Today’s Chapter 11 Cases.” Perrin Conferences
    Asbestos Litigation Conference: A National Overview & Outlook, Sept. 8–10, 2014.
   “An Asbestos Defendant's Legal Liability—The Experience in Garlock's Bankruptcy Asbestos Estimation
    Trial.” Bates White webinar, July 29, 2014.
   “Concussion Suits against the NFL, NCAA, and Uniform Equipment Manufacturers.” Perrin Conferences’
    Legal Webinar Series, May 24, 2012.
   “An Update on US Mass Tort Claims.” Perrin Conferences’ Emerging Risks on Dual Frontiers: Perspectives
    on Potential Liabilities in the New Decade, April 12–13, 2012, London, United Kingdom.
   “The Next Chapter of Asbestos Bankruptcy: New Filings, Confirmations, & Estimations.” Perrin Conferences’
    Asbestos Litigation Conference: A National Overview & Outlook, September 13–15, 2010, San Francisco, CA.
   “Trust Online: The Impact of Asbestos Bankruptcies on the Tort System.” Perrin Conferences’ Asbestos
    Bankruptcy Conference: Featuring a Judicial Roundtable on Asbestos Compensation, June 21, 2010,
    Chicago, IL.
   “Current Litigation Trends that are Impacting Asbestos Plaintiffs, Defendants, & Insurers.” Perrin Conferences’
    Asbestos Litigation Mega Conference, September 14–16, 2009, San Francisco, CA.
   “Verdicts, Settlements, and the Future of Values: Where Are We Heading? A Roundtable Discussion.” HB
    Litigation Conferences’ Emerging Trends in Asbestos Litigation, March 9–11, 2009, Los Angeles, CA.
   “Role of Bankruptcy Trusts in Civil Asbestos.” Mealey’s Emerging Trends in Asbestos Litigation
    Conference, March 3–5, 2008, Los Angeles, CA.
   “The Intersection between Traditional Litigation & the New Bankruptcy Trusts.” Mealey’s Asbestos Bankruptcy
    Conference, June 7–8, 2007, Chicago, IL.
   ABA’s Insurance Coverage Litigation Committee Conference, March 1–4, 2007, Tucson, AZ.
   Mealey’s Asbestos Conference: The New Face of Asbestos Litigation, February 8–9, 2007, Washington, DC.
   Mealey’s Asbestos Bankruptcy Conference, December 4–5, 2006, Philadelphia, PA.
   “Seeking Solutions to European Asbestos Claiming: Will it be FAIR?” Keynote address, Mealey’s International
    Asbestos Conference, November 1–2, 2006, London, United Kingdom.
   Mealey’s Asbestos Bankruptcy Conference, June 9, 2006, Chicago, IL.
   Harris Martin Publishing Asbestos Litigation Conference, March 2, 2006, Washington, DC.
   Mealey’s Wall Street Forum: Asbestos Conference, February 8, 2006, New York, NY.
   Mealey’s Asbestos Legislation Teleconference, February 7, 2006.
    Case
      Case
         1:21-mc-00141-CFC
            17-31795 Doc 1238-2
                           Document
                                 Filed1-7
                                        07/31/20
                                           Filed 04/19/21
                                                   Entered Page
                                                           07/31/20
                                                                35 of
                                                                    00:24:57
                                                                      35 PageID
                                                                              Desc
                                                                                #: 207
                               Exhibit 3 Page 35 of 35
                                                                          CHARLES E. BATES, PHD
                                                                                      Page 6 of 6




PROFESSIONAL ASSOCIATIONS
   National Association of Business Economists
   American Economic Association
   Econometric Society
